DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Stamps et al. (US 8038539). Stamps discloses an upper and lower Hooke’s joint (rings 251/255 in combination with gimbals 239/241). Each of the Hooke’s joints form respective, perpendicular axes (axes 247, 249). The mast (225) includes splines (231) which connects to a carrier (229) in order to transmit torque to arms (trunnions 233). The trunnions connect to the gimbals (239, 241) through elastomeric bearings (243) and from the gimbals (239, 241) to the rings (251, 255) to the central connector ring (253) which is then connected to the yoke (227) in order to rotate. The mast (225) is able to pivot relative to the yoke and the mast is able to rotate relative to the axes (235, 237).
However, Stamps fails to teach the Hooke’s joints forming four arms that extend radially, and forming separate first, second, third, and fourth axes. In other words, the axes of Stamps are coincident with each other (co-axial) and cannot be interpreted as having separate axes with bearings coupled to each arm (claim 7) or the Hooke’s joints rotating about respective axes (claims 1 and 16), or a pair of connectors coupled on the respective Hooke’s joints (claims 1, 7, and 16).
Further, no other art (see other relevant art cited below) would provide an obviousness rational to modify or alter the universal joint coupling of Stamps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lidak (US 9388862) discloses a constant velocity universal joint for a helicopter rotor. The structure has a bisector device which is provided with lower and upper elements (61, 62) connected with mast (1) and rotor hub. The elements are coupled in prismatic manner. A hole is formed in the lower and upper elements to consent passing of connection pin (542) protruding extremity (5421), so that elements are coupled in sliding and swiveling manner. The bisector device is provided to maintain axis of connection pin on plain that bisects angle formed between hub and mast, such that constant transmission of rotating motion is guaranteed between mast and hub.
Zoppitelli (US 6712313) discloses rotor hub system for a helicopter with two perpendicular axes. The rotor engagement system has a rotor shaft (7) and shaft connections. There are two blade retainers. There is a differential mechanism separating static coupling and authorizing relative movement perpendicular to the shaft axis between two units (40, 41) of the drive unit. The differential mechanism is made up of three discs (9,10,11) superimposed and coaxial around the shaft axis. The system has two degrees of freedom around two coplanar axes and no transmission freedom in translation.
Sutton (US 9878783) discloses a constant velocity universal joint for a helicopter rotor. The CVJ (200) includes a connecting drive shaft (202) to a hub (204). The CVJ has an inner yoke (210) positioned about a drive shaft and is rotational about a first axle relative to the drive shaft, and an outer yoke (220) rotationally coupled to the inner yoke about a second axis and rotationally coupled to the hub about a third axis. The CVJ also has three elastomeric bearings. Two of the bearings constrain torsional movement of the yokes so as to achieve a constant velocity characteristic between the shaft and hub.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745